Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00107-CV

                                       Michael F. WILLIAMS,
                                             Appellant

                                                 v.
                                             Debbie D.
                                       Debbie D. WILLIAMS,
                                              Appellee

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-15949
                          Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: August 27, 2014

AGREED MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The appellant has filed an “Agreed Motion to Dismiss With Prejudice,” stating the parties

have settled all matters in controversy and asking this court to dismiss this appeal with prejudice.

We grant the motion and dismiss the appeal with prejudice to further refilling. See TEX. R. APP.

P. 42.1(a)(1).

                                                   PER CURIAM